This was an action by appellee, C. W. Howth as plaintiff, against the following named parties as defendants: Shell Petroleum Corporation, Ford Clevenger, Mary J. Gregory, E. P. Gregory, Billie E. Bourgeois, Sarah Blevins and husband, R. E. Blevins, Sam Gregory, Ruth Wills and husband, P. D. Wills, I. L. Gregory, R. A. Gregory, O. H. Noland, C. O. Wier, Hazel King and husband, Leroy King, Annie Reed and husband, J. L. Reed, and Susie B. Summers. The judgment of the lower court was in all things affirmed except as against Shell Petroleum Corporation, Billie Bourgeois and I. L. (Ike) Gregory; as to these defendants the judgment of the lower court was reversed and the cause remanded for a new trial. In his motion to re-tax costs; plaintiff Howth makes the point that 8/13ths of the costs should be taxed against those defendants who lost their appeal; and that the remaining 5/13ths of the costs should be taxed 1/4th against him and 3/4ths against Shell Petroleum Corporation, 0. H. Noland and C. O. Wier. The motion is overruled. All costs incurred by Shell Petroleum Corporation, Billie Bourgeois and I. L. Gregory, on appeal are taxed against plaintiff Howth; all costs incurred by the defendants who lost their appeal are taxed against them. All items of costs not specifically taxed in the transcript against named parties shall be apportioned on the following basis: (a) Costs of the trial court; 8/13ths against the defendants who lost their appeal, 5/13ths against plaintiff Howth; (b) All costs of the appellate court actually paid by the defendants who won their appeal, to be taxed against plaintiff Howth — all other costs of the appeal to be taxed 8/13ths against the defendants who lost their appeal and 5/13ths against plaintiff Howth.